Citation Nr: 0602047	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  99-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert E. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to June 1967. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

The case was previously before the Board in November 2000 and 
October 2003, at which time it was remanded to verify the 
veteran's claimed stressors causing his PTSD and to afford 
the veteran a comprehensive medical examination. The 
requested development having been partially completed, the 
case is once again before the Board for appellate 
consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded. The RO did not comply 
with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet.App. 268 
(1998). When the Board last remanded the claim for service 
connection for PTSD in October 2003, it was for the purpose 
of verifying the veteran's alleged stressors and providing 
the veteran an opportunity to offer more specific 
information, especially specific dates, of the alleged 
stressors. A VA examination was also noted.



In December 1995 and August 1997 statements, the veteran 
alleged that upon first arriving in Vietnam in February 1966, 
his convoy was hit by the enemy while going through a 
"rubber plantation." He alleges that he was subjected to 
open machine-gun fire and enemy attack where he was ordered 
to take Vietnamese prisoners by force. 

It is noteworthy that the veteran's service records indicate 
he served under the name "A.E.G." The Board's October 2003 
remand orders specified that attempts to verify the alleged 
stressors must be done under the veteran's prior name.

The first response from the United States Armed 
Services Center for Research of Unit Records (CRUR) (now 
renamed the United States Joint Services Records Research 
Center (JSRRC)) in April 2004 indicated that the request from 
the RO had not identified the veteran's units of assignment 
in Vietnam or identify the units to which the named 
individuals allegedly killed were assigned.  It is also clear 
from the response that the veteran's current name was used in 
the RO's request.  

The RO attempted to rectify these errors by making a 
subsequent request to CRUR in March 2005.  However, the 
response by CRUR in June 2005 was that the inquiry could not 
be researched, in part, because of inconsistent unit numbers 
in the request. The responses did not state that the event 
could not be verified. Rather, it is clear that the research 
could not be completed given the inaccurate information 
supplied by the RO.

The fact remains that the veteran has provided a sufficiently 
detailed date of the alleged combat incident and there 
remains no response that this event cannot be verified. 

The Board notes that the veteran listed stressors allegedly 
responsible for his PTSD other than the February 1966 combat 
incident. The other stressors claimed by the veteran, 
however, lack sufficient detail for further investigation and 
therefore are not noted in the remand paragraphs below. The 
veteran is advised to provide any information in his 
possession that may assist in verification of these 
additional stressors. Unless sufficient information is 
provided, the RO is under no obligation to attempt to find 
further stressors to support his claim for service connection 
for PTSD. 

The prior remand erroneously asked the CRUR provide the 
records for the veteran's unit for the entire time period he 
was stationed in Vietnam.  CRUR replied that the time period 
was too long.  Since the veteran's most detailed stressor 
involves an event that allegedly occurred shortly after he 
arrived in Vietnam in February 1966, unit records for this 
month, as well as the following month, should be more than 
sufficient to corroborate this alleged incident.

Moreover, the claim must be remanded to ensure full and 
complete compliance with the enhanced duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000 [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)]. It cannot be said, in this case, that 
there has been sufficient compliance. Although the RO sent a 
February 2001 letter to the veteran in response to a remand 
order, the letter was not VCAA compliant. The letter did not 
notify the veteran of what was needed to substantiate the 
claim for service connection for PTSD nor did it specifically 
ask the veteran to supply detailed information about the 
alleged stressors narrowing the time period to a 60 day time 
frame. The veteran was not made aware of the importance of 
supplying detailed information, especially detailed time 
frames, to his claim.  

The veteran underwent a VA examination in February 2003. The 
report indicates a diagnosis of PTSD due to various stressors 
from Vietnam consistent with the veteran's previous 
statements. In light of the diagnosis, the verification of 
the alleged stressors is crucial to the determination of this 
claim.



Accordingly, this matter is REMANDED to the RO for the 
following:

1.	The RO should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for service 
connection for PTSD, what he needs to 
establish entitlement to the benefits 
sought, what the evidence shows, and of 
his and VA's respective responsibilities 
in claim development. The veteran should 
also be advised to submit any pertinent 
evidence in his possession. 

2.	Prepare a letter asking the United States 
Joint Services Records Research Center 
(JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR)) to provide any available 
information which might corroborate the 
veteran's alleged combat exposure in 
February 1966. Provide a description of 
these alleged stressors identified by the 
veteran in his October 1995 and August 
1997 statements including but not limited 
to his correct unit number and the 
specific date(s) listed. 

	The request must be made using the 
veteran's former name, "A.E.G." 

	Specifically, the veteran reported being 
part of a convoy that was attacked in 
February 1966 in Cam Ranh Bay while he was 
assigned to the 870th Transportation 
Company.  He states R.N., G.T., and N.A. - 
all assigned to the 870th Transportation 
Company - were killed in this attack.

	JSRRC should provide the unit records for 
the 870th Transportation Company for 
February and March 1966.

3.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record. If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

